
	
		II
		111th CONGRESS
		1st Session
		S. 545
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2009
			Mr. Kerry (for himself,
			 Mr. Specter, Mr. Akaka, Ms.
			 Snowe, Mr. Whitehouse, and
			 Mr. Carper) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To develop capacity and infrastructure for mentoring
		  programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Mentoring for All Act of
			 2009.
		2.PurposeThe purpose of this Act is to support youth
			 mentoring through the creation of a $50,000,000 competitive fund to serve more
			 of the at-risk youth of the United States. Such monies would build and
			 strengthen mentoring infrastructure and provide subgrants to increase the
			 availability of mentoring in the United States.
		3.Grants to
			 develop capacity and infrastructure for mentoring programsTitle I of the National and Community
			 Service Act of 1990 (42 U.S.C. 12511 et seq.) is amended—
			(1)by redesignating subtitles F through I as
			 subtitles G through J, respectively; and
			(2)by inserting after subtitle E the
			 following:
				
					FGrants to develop
				capacity and infrastructure for mentoring programs
						167.DefinitionsIn this subtitle:
							(1)Eligible
				entityThe term eligible entity means—
								(A)a mentoring
				program;
								(B)a nonprofit
				organization (such as an after-school center or church), a school, or local
				governmental agency, that desires to add a mentoring component to the work of
				the organization, school, or agency; or
								(C)a local
				collaborative.
								(2)Local
				collaborativeThe term local collaborative means a
				collaborative that—
								(A)shall
				include—
									(i)not less than 2
				youth mentoring organizations experienced in providing quality mentoring
				services; and
									(ii)not less than 1
				entity that can provide volunteers (such as a corporation, institution of
				higher education, or service organization); and
									(B)may include 1 or
				more entities described in paragraph (1)(B).
								(3)Local mentoring
				partnershipThe term local mentoring partnership
				means a nonpartisan, collaborative, public-private sector effort that—
								(A)works to grow and
				strengthen direct-service mentoring programs in all forms and settings
				to—
									(i)increase the
				number of at-risk youth in the local service area receiving mentoring from
				screened and trained adult mentors;
									(ii)increase the
				resources in the local service area dedicated to mentoring;
									(iii)promote quality
				standards for mentoring programs; and
									(iv)expand mentoring
				opportunities tailored to the needs and circumstances of youth;
									(B)implements a
				service area mentoring plan that—
									(i)raises public
				awareness about mentoring via a media campaign throughout the local service
				area;
									(ii)increases
				recruitment and referral of mentors;
									(iii)develops new
				mentoring resources;
									(iv)provides
				affordable and accessible mentoring training and technical assistance;
				and
									(v)collects and
				tracks mentoring data;
									(C)is not a
				mentoring program; and
								(D)does not provide
				direct mentoring services to youth.
								(4)MentoringThe
				term mentoring means a structured and trusting
				relationship—
								(A)that brings youth
				together with caring individuals who serve as mentors and offer guidance,
				support, and encouragement aimed at developing the competence and character of
				the mentees;
								(B)that may take
				many forms, including—
									(i)traditional
				mentoring (1 adult to 1 youth);
									(ii)group mentoring
				(1 adult to more than 1 but not more than 4 youth);
									(iii)team mentoring
				(several adults working with small groups of youth, in which the adult to youth
				ratio is not greater than 1 to 4);
									(iv)peer mentoring
				(caring youth mentoring other youth); and
									(v)e-mentoring
				(mentoring via e-mail and the Internet); and
									(C)in which the
				mentor and mentee meet or communicate regularly for a minimum of 4 hours per
				month (or, in the case of e-mentoring, the mentor and mentee communicate on at
				least a weekly basis) for not less than 9 months.
								(5)Mentoring
				programThe term mentoring program means a nonprofit
				organization, school, or local governmental agency, that provides youth
				mentoring in a setting such as a workplace, a school, a faith-based or
				nonprofit organization location, an afterschool center, a juvenile corrections
				facility, or other community setting.
							(6)Mentoring
				servicesThe term mentoring services means services
				and activities that a mentoring program should undertake to ensure that the
				program is offering high-quality mentoring, including—
								(A)hiring staff and
				training staff in mentoring best practices;
								(B)reaching and
				enrolling eligible youth;
								(C)developing
				partnerships with local organizations;
								(D)recruiting,
				screening, and training adult volunteers;
								(E)matching youth
				with suitable adult volunteer mentors;
								(F)providing
				casework support and oversight of the mentoring relationship; and
								(G)evaluating
				outcomes for mentored youth.
								(7)State mentoring
				partnershipThe term State mentoring partnership
				means a nonpartisan, collaborative, public-private sector effort that—
								(A)works to grow and
				strengthen direct-service mentoring programs in all forms and settings
				to—
									(i)increase the
				number of at-risk youth in the State receiving mentoring from screened and
				trained adult mentors;
									(ii)increase State
				resources dedicated to mentoring;
									(iii)promote quality
				standards for mentoring programs; and
									(iv)expand mentoring
				opportunities tailored to the needs and circumstances of youth;
									(B)implements a
				service area mentoring plan that—
									(i)raises public
				awareness about mentoring via a statewide media campaign;
									(ii)increases
				recruitment and referral of mentors;
									(iii)develops new
				mentoring resources;
									(iv)provides
				affordable and accessible mentoring training and technical assistance;
				and
									(v)collects and
				tracks mentoring data;
									(C)is not a
				mentoring program; and
								(D)does not provide
				direct mentoring services to youth.
								167A.Mentoring
				capacity-building grant program
							(a)Definition of
				eligible mentoring partnershipIn this section, the term
				eligible mentoring partnership means a State mentoring partnership
				or local mentoring partnership that has an interest in—
								(1)significantly
				increasing the number of mentors within the partnership's State or local
				service area, respectively; and
								(2)supporting all
				types, models, and brands of youth mentoring.
								(b)Program
				authorized
								(1)In
				generalThe Corporation shall establish a capacity-building grant
				program to award, on a competitive basis, 3-year grants to eligible mentoring
				partnerships to enable the mentoring partnerships to carry out the activities
				described in subsection (d).
								(2)Amount of
				grantsThe Corporation shall determine the amount of each grant
				under this section based on—
									(A)the demonstrated
				need for service within the partnership's proposed service area;
									(B)the scope of the
				activities proposed to be funded under the grant; and
									(C)the likely impact
				of the proposed activities on increasing the percentage of children with
				mentors, and the quality of mentoring programs, within the partnership's
				proposed service area.
									(c)ApplicationAn
				eligible mentoring partnership that desires to receive a grant under this
				section shall submit an application at such time, in such manner, and
				containing such information as the Corporation may reasonably require.
							(d)Use of
				funds
								(1)In
				generalAn eligible mentoring partnership that receives a grant
				under this section shall use—
									(A)not less than 80
				percent of the amounts provided under the grant to award subgrants under
				paragraph (2) in order to support mentoring programs within the partnership's
				service area; and
									(B)not more than 20
				percent of such amounts to carry out 1 or more partnership activities described
				in paragraph (3) that are identified in the service area mentoring plan of the
				partnership, in order to provide expanded, high-quality services within the
				service area.
									(2)Subgrants for
				local mentoring
									(A)In
				generalAn eligible mentoring partnership that receives a grant
				under this section shall make subgrants, on a competitive basis, to eligible
				entities to enable the eligible entities to support all of the components of
				providing high-quality mentoring services.
									(B)ApplicationAn
				eligible entity desiring a subgrant under this paragraph shall submit an
				application at such time, in such manner, and containing such information as
				the eligible mentoring partnership shall reasonably require.
									(C)PriorityIn
				awarding subgrants under subparagraph (A), an eligible mentoring partnership
				may give priority to eligible entities that are local collaboratives.
									(D)Amount of
				subgrantsThe eligible mentoring partnership shall determine the
				amount of each subgrant under this paragraph based on—
										(i)the demonstrated
				need for service within the area served by the eligible entity;
										(ii)the scope of the
				proposed activities to be funded by the subgrant; and
										(iii)the likely
				impact of the proposed activities on increasing the number of mentors within
				the area served by the eligible entity.
										(E)Duration of
				subgrant periodThe duration of a subgrant awarded under this
				paragraph shall be not less than 1 year nor more than 3 years, and shall be
				decided by the eligible mentoring partnership based on the eligible mentoring
				partnership's assessment of the subgrant program’s capacity.
									(3)Partnership
				activitiesThe service area mentoring plan activities that may be
				carried out by an eligible mentoring partnership in accordance with paragraph
				(1)(B) include the following:
									(A)Increasing
				capacity—
										(i)to provide
				high-quality volunteer training and technical assistance to all mentoring
				programs within the partnership's service area, including those programs that
				receive funding through subgrants under paragraph (2); and
										(ii)to support
				organizations wishing to add a mentoring component to the organization's work,
				such as an after-school center, church, or school.
										(B)Undertaking
				significant outreach and recruitment efforts in support of all mentoring
				programs in the partnership's service area, including those mentoring programs
				that receive funding through the subgrants under paragraph (2), such as
				creating—
										(i)a
				new initiative targeted at a specific population of volunteers;
										(ii)an
				awareness-building campaign; or
										(iii)a targeted
				outreach campaign to partners such as lead corporations, service organizations,
				or institutions of higher education that can provide wholesale access to
				volunteers.
										(C)Collecting and
				analyzing data on the subgrants under paragraph (2) and other mentoring
				programs, and making subsequent recommendations for improvement, to ensure
				mentoring is taking place in a high-quality way.
									(D)Carrying out
				special projects that—
										(i)would positively
				impact mentoring in the partnership's service area; and
										(ii)address any
				mentoring needs specific to the service area.
										(4)National
				coordinationAn eligible mentoring partnership receiving a grant
				under this section shall participate in the national network of mentoring
				partnerships, in order to ensure collaboration and to facilitate the exchange
				of knowledge, assistance, and support.
								(e)Matching
				requirements
								(1)New
				granteesAn eligible mentoring partnership that receives a grant
				under this section and has not previously received such a grant shall provide
				toward the cost of the activities assisted under the grant, an amount equal
				to—
									(A)for the first
				year of the grant, 10 percent of the Federal funds provided under the grant for
				such year;
									(B)for the second
				year of the grant, 25 percent of the Federal funds provided under the grant for
				such year; and
									(C)for the third
				year of the grant, 50 percent of the Federal funds provided under the grant for
				such year.
									(2)Experienced
				granteesAn eligible mentoring partnership that receives a grant
				under this section and has previously received such a grant shall provide
				toward the cost of the activities assisted under the grant an amount equal to
				50 percent of the Federal funds provided under the grant.
								(3)In cash or
				in-kindA matching requirement under this subsection may be
				provided in cash or in-kind, fairly evaluated.
								167B.Grant program
				to build State and national mentoring infrastructure
							(a)Program
				authorizedThe Corporation shall award, on a competitive basis,
				3-year grants to entities or collaboratives of entities to enable the entities
				or collaboratives to—
								(1)build the
				necessary infrastructure to create a State mentoring partnership; or
								(2)implement
				mentoring projects of national scope.
								(b)ApplicationAn
				entity or collaborative of entities that desires to receive a grant under this
				section shall submit an application at such time, in such manner, and
				containing such information as the Corporation may reasonably require.
							(c)Amount of
				grantsThe Corporation shall determine the amount of each grant
				under this section based on—
								(1)the demonstrated
				need for service within the proposed service area of the entity or
				collaborative;
								(2)the scope of the
				activities proposed to be funded under the grant; and
								(3)the likely impact
				of the proposed activities on increasing the percentage of children with
				mentors, and the quality of mentoring programs, within the proposed service
				area.
								(d)Use of
				funds
								(1)State mentoring
				infrastructureAn entity or collaborative of entities that
				receives a grant for the purpose described in subsection (a)(1) shall use the
				grant funds to support planning and implementation for the development of a new
				State mentoring partnership where a State mentoring partnership does not exist
				at the time of the application, or to help a local mentoring partnership expand
				statewide to become a State mentoring partnership. State mentoring partnership
				creation may include—
									(A)(i)conducting an
				assessment on the state of mentoring;
										(ii)hiring critical staff for the
				mentoring partnership;
										(iii)developing a strategic
				plan;
										(iv)engaging key public or private
				supporters and providers; and
										(v)beginning to provide services to
				mentoring programs;
										(B)creating and
				launching the new mentoring partnership that—
										(i)by not later than
				the end of the second year of the grant, provides recruitment and technical
				assistance or training services for mentoring programs in that State;
										(ii)by not later
				than the end of the third year of the grant, meets the definition of a State
				mentoring partnership and is able to carry out the activities and functions
				described in subparagraphs (A) and (B) of section 167(7); and
										(iii)will be able to
				compete for funding under section 167A(b) in the future; and
										(C)accessing
				knowledge, assistance, and support provided by the national network of
				mentoring partnerships.
									(2)National
				mentoring infrastructureAn entity or collaborative of entities
				that receives a grant for the purpose described in subsection (a)(2) shall use
				the grant funds to support, at the national level, projects that are critical
				collectively to improve the ability of direct service mentoring programs, State
				mentoring partnerships, and local mentoring partnerships to increase the
				quality and availability of mentoring, which projects may include—
									(A)conducting
				research;
									(B)tracking and
				evaluating data; and
									(C)developing and
				disseminating national training and technical assistance resources.
									(e)Matching
				requirements
								(1)New
				granteesAn entity or collaborative of entities that receives a
				grant under this section and has not previously received such a grant shall
				provide toward the cost of the activities assisted under the grant, an amount
				equal to—
									(A)for the first
				year of the grant, 10 percent of the Federal funds provided under the grant for
				such year;
									(B)for the second
				year of the grant, 25 percent of the Federal funds provided under the grant for
				such year; and
									(C)for the third
				year of the grant, 50 percent of the Federal funds provided under the grant for
				such year.
									(2)Experienced
				granteesAn entity or collaborative of entities that receives a
				grant under this section and has previously received such a grant shall provide
				toward the cost of the activities assisted under the grant an amount equal to
				50 percent of the Federal funds provided under the grant.
								(3)In cash or
				in-kindA matching requirement under this subsection may be
				provided in cash or in-kind, fairly evaluated.
								167C.National
				activitiesThe Corporation
				shall—
							(1)evaluate the activities carried out under
				this subtitle; and
							(2)provide training and technical assistance
				to recipients of financial assistance under this subtitle, drawing upon the
				knowledge, assistance, and support provided by the national network of
				mentoring partnerships.
							167D.Reports and
				evaluations
							(a)Report to
				CorporationFor each fiscal
				year, each recipient of a grant under this subtitle during that fiscal year
				shall submit to the Corporation, by the date specified by the Corporation, a
				report regarding the effectiveness of activities carried out using the grant.
				Each report shall include an evaluation of the grant program in such form and
				containing such information as the Corporation may reasonably require.
							(b)Report to
				CongressNot less often than once every 3 years, the Corporation
				shall submit a report to the Education and Labor Committee of the House of
				Representatives and the Health, Education, Labor, and Pensions Committee of the
				Senate on the effectiveness of the activities carried out under this subtitle
				to include, at a minimum—
								(1)the number of
				State mentoring partnerships and local mentoring partnerships supported;
				and
								(2)the impact of
				such mentoring partnerships on the partnerships' service areas, such as—
									(A)the growth in the
				number of mentoring relationships;
									(B)the quality and
				types of mentoring programs; and
									(C)the impact of
				subgrants under section 167A on local mentoring programs.
									167E.Authorization
				of appropriations
							(a)Authorization
				of appropriationsThere is
				authorized to be appropriated to the Corporation to carry out this subtitle
				$50,000,000 for each of the fiscal years 2010 to 2015.
							(b)ReservationsFrom
				the amount appropriated under subsection (a) for a fiscal year—
								(1)80 percent of
				such amount shall be used to carry out section 167A;
								(2)15 percent of
				such amount shall be used to carry out section 167B; and
								(3)5 percent of such
				amount shall be used to carry out sections 167C and
				167D.
								.
			4.Conforming
			 amendments
			(a)Conforming
			 amendmentsThe National
			 Community Service Act of 1990 (42 U.S.C. 12501 et seq.) is amended—
				(1)in section 118(a)
			 (42 U.S.C. 12551(a)), by striking subtitle H and inserting
			 subtitle I;
				(2)in section
			 122(a)(2) (42 U.S.C. 12572(a)(2)), by striking subtitle I and
			 inserting subtitle J;
				(3)in section
			 193A(f)(1) (42 U.S.C. 12651d(f)(1)), by striking subtitles C and
			 I and inserting subtitles C and J; and
				(4)in section
			 501(a)(2) (42 U.S.C. 12681(a)(2))—
					(A)in the paragraph
			 heading, by striking subtitles c, d, and h and inserting
			 subtitles c, d, and
			 i;
					(B)in subparagraph
			 (A), by striking subtitles C and H and inserting
			 subtitles C and I; and
					(C)in subparagraph
			 (B), by striking subtitle H and inserting subtitle
			 I.
					(b)Table of
			 contentsThe table of contents in section 1(b) of the National
			 Community Service Act of 1990 is amended—
				(1)by striking the
			 item relating to the subtitle heading for subtitle I of title I and inserting
			 the following:
					
						Subtitle J—American
				Conservation and Youth Corps;
					
				(2)by striking the
			 item relating to the subtitle heading for subtitle H of title I and inserting
			 the following:
					
						Subtitle I—Investment
				for Quality and Innovation;
					
				(3)by striking the
			 item relating to the subtitle heading for subtitle G of title I and inserting
			 the following:
					
						Subtitle H—Corporation
				for National and Community Service; 
					
				(4)by striking the
			 item relating to the subtitle heading for subtitle F of title I and inserting
			 the following:
					
						Subtitle
				G—Administrative Provisions;
					
					and(5)by inserting
			 after the item relating to section 166 the following:
					
						
							Subtitle F—Grants to develop capacity and infrastructure for
				mentoring programs
							Sec. 167. Definitions.
							Sec. 167A. Mentoring capacity-building grant
				program.
							Sec. 167B. Grant program to build State and national mentoring
				infrastructure.
							Sec. 167C. National activities.
							Sec. 167D. Reports and evaluations.
							Sec. 167E. Authorization of
				appropriations.
						
						.
				
